In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                   No. 07-14-00059-CV


                      CHARLES GLEN HYDE, HYDE-WAY, INC.,
                      AND TEXAS AIR CLASSICS, APPELLANTS

                                           V.

                        ROBERT "BOBBY" HAWK, APPELLEE

                         On Appeal from the 158th District Court
                                  Denton County, Texas
            Trial Court No. 2013-20761-158, Honorable Steve Burgess, Presiding

                                    August 7, 2014

                            ORDER OF ABATEMENT
                  Before CAMPBELL and HANCOCK and PIRTLE, JJ.


      In January 2014, appellants Charles Glen Hyde, Hyde-Way, Inc., and Texas Air

Classics filed notice of appeal of a final judgment in a suit brought by appellee Robert

Hawk, concerning the terms of a runway-and-taxiway license and a deed restriction

exemption. The appeal is pending before this Court.


      On June 16, appellee Hawk filed a motion to abate or stay the appeal. Hawk’s

motion states that the parties signed, in February 2014, a Compromise & Settlement
Agreement addressing all issues in the case currently on appeal and a related case.

The motion further recites that appellants withdrew their consent to the agreement in

March and that in April Hawk filed in the trial court an action to enforce the agreement.

We have requested, received and reviewed a supplemental clerk’s record containing

Hawk’s pleadings in his enforcement action and a responsive pleading filed by one of

the defendants. We have also reviewed appellants’ response to Hawk’s motion to

abate, as well as Hawk’s reply.


       Under the circumstances presented, we conclude that the parties and this Court

should not be required to expend resources on an appeal that may be rendered moot.

See Mantas v. Fifth Court of Appeals, 925 S.W.2d 656, 659 (Tex. 1996) (orig.

proceeding) (holding court of appeals abused its discretion in refusing to abate appeal

pending resolution of suit to enforce settlement agreement).          Accordingly, Hawk’s

motion is granted, and the appeal is abated until further order of the Court. Id.


       On or before October 15, 2014, Hawk shall submit a report of the status of his

suit to enforce the settlement agreement. If the enforcement suit is resolved before that

date, Hawk shall promptly notify the Court.


       It is so ordered.


                                                  Per Curiam




                                              2